Quo warranto proceeding to test the validity of the organization of Armstrong Consolidated School District No. 4 in Howard County and to oust respondents as directors thereof. The trial court found for respondents and denied the ouster. Relators below appealed to this court.
As we understand the record and briefs, there is no contention made by appellants that any of the statutory steps and proceedings to perfect a valid organization were omitted, if the alleged organization was otherwise effected under the appropriate sections of our statutes. This obviates the necessity of stating the pleadings and evidence at length.
The information was in conventional form and charged that respondents usurped and still usurp the pretended authority of school directors of said alleged consolidated school district and prayed for judgment to that effect and for ouster of respondents from their said pretended offices.
Respondents filed a return setting up all the facts in connection with the steps taken in the organization of said consolidated school district, including petition to the county superintendent of schools, preliminary investigation by him, determination of the boundaries of said consolidated district by him and preparation of a plat by him, the posting of notices of election and copies of such plat, and holding of the election and announcement that the proposition to organize as a consolidated school district had carried, the election of the respondent members of the board of directors (two of whom were afterwards elected as their own successors), and all the subsequent steps provided for by Section 11259, Revised Statutes 1919, as supplemented by Section 11237. Respondents therefore prayed to be discharged with their costs.
Appellants filed a demurrer to said return, and the same was overruled by the trial court. Thereupon appellants filed a reply, consisting of a general denial and *Page 669 
an admission that the alleged consolidated school district comprised all the territory previously included in Common School District No. 43 and Town School District No. 42 in Howard County.
Evidence was offered by respondents which established beyond any dispute all the facts set out in their return. The trial judge made a finding of facts in full accord with the facts alleged in said return. The correctness of such finding of facts is not challenged here. The contention is that such facts constitute no defense in this case.
The sole issue before us then is one of law, and that issue is whether the consolidated school district was properly organized under Sections 11257, 11258 and 11259, Revised Statutes 1919. Section 11259 was amended in 1921 (Laws 1921, p. 654), but such amendment affects no question here involved.
The city of Armstrong is situated in Howard County and has a population variously estimated from six hundred to eight hundred. Sometime prior to February 15, 1923, the high school building in the Armstrong school district, which apparently included some territory outside of the city of Armstrong, was destroyed by fire. For reasons not here important, a movement was started to consolidate some of the adjoining common-school districts with said Armstrong town district. A petition to that end was filed with the Superintendent of Schools of Howard County, and he called a meeting at Armstrong, which was largely attended by qualified voters from the several districts proposed to be affected. The Armstrong voters favored consolidation. The voters of Liberty District opposed it, apparently with unanimity. But the boundaries were fixed by the superintendent of schools, the election was called and the proposition to consolidate the Armstrong and Liberty districts carried by a substantial majority. The town folks evidently outnumbered the country folks and action desired by the town folks was taken. The consolidated school district *Page 670 
comprised exactly the same territory previously embraced within the boundaries of the Armstrong and Liberty districts. No parts of other districts were taken into such consolidated school district.
Appellants contend that the organization could not be effected under Sections 11257, 11258 and 11259, and contend that other sections of the statutes, to be noticed hereafter, covered the situation. As such other sections were not followed, it is contended that the attempted organization was ineffective and void and that respondents should be ousted from their pretended offices.
We find nothing in Sections 11257, 11258 and 11259 forbidding such organization of two districts thereunder. Section 11257 provides that the qualified voters of any community may organize a consolidated school district for the purpose of maintaining both elementary schools and a high school. The Armstrong and Liberty districts certainly constitute a community within the meaning of such section. In State ex inf. v. Jones, 266 Mo. l.c. 196, the word "community" was considered by this court and it was there said: "The word community in this act is not employed in any technical or strictly legal sense, but is a sort of synonym of `neighborhood' or `vicinity' (Berkson v. Railroad, 144 Mo. l.c. 220, 221) or may be said to mean the people who reside in a locality in more or less proximity. [Keech v. Joplin, 157 Cal. l.c. 11.] So defined, a community may include several districts and parts of districts. There is no requirement that the petitioners shall reside here or there in the community. That they are resident citizens of it is enough." The inhabitants of Armstrong School District and of the adjoining Liberty School District clearly live in the same community, as thus defined.
Section 11258 provides that no such consolidated school district shall be formed unless it contains an area of at least twelve square miles or an enumeration of at least two hundred children of school age. The evidence shows that there were more than the requisite children *Page 671 
of school age within the Armstrong Consolidated School District No. 4, and the plat in evidence shows that the area thereof is approximately nineteen square miles. The same section provides that no such district shall include within its territory any town or city district which has, by the last enumeration, two hundred children of school age. The undisputed evidence is that the Armstrong town district had an enumeration of only 197 such children. Hence, the consolidated district formed complied in every particular with Section 11258.
As already stated, all the steps required to be taken by Section 11259 were properly taken. In fact, the record shows that the steps provided for in said section were faithfully followed in the most minute detail.
There is nothing in either of the sections referred to requiring the county superintendent of schools to pay any attention to boundaries of existing school districts in determining the boundaries of a consolidated school district proposed to be formed in any given community. It has been held a number of times that such districts may be so formed. [State ex rel. v. Schuster, 285 Mo. l.c. 409; State ex rel. Roberts v. Stephens, 294 Mo. l.c. 511, 243 S.W. l.c. 90; State ex rel. v. Glaves, 268 Mo. l.c. 104, 105; State ex rel. v. Wright, 270 Mo. l.c. 387.] For this reason there is nothing in the act forbidding such consolidated district including exactly the territory formerly included in two or more existing districts.
Nor is there anything in said sections preventing a town district like the Armstrong district from being brought into such consolidated district. In fact, Section 11258 clearly contemplates that such town districts may be thus consolidated, when it provides that town districts having an enumeration of two hundred children of school age shall not be so included. Town districts of smaller enumeration are thus inferentially, but nevertheless clearly, made available for consolidation with country school districts. *Page 672 
Section 11255 provides that three or more consolidated school districts or a village district, having less than two hundred children of school age, together with two or more adjoining districts, may be consolidated into a new district for the purpose of maintaining primary schools and a high school. The Armstrong town-school district and the Liberty common-school district could not be consolidated under the provisions of said section. It would require consolidation of at least three districts and two districts could not be consolidated under its provisions.
Said Section 11255 refers to Section 11201 for procedure in organization only. It contemplates consolidation of entire districts and not parts of districts or entire districts as do Sections 11257, 11258 and 11259, known as the 1913 Act. The idea of community organization controlling the boundaries of consolidated school districts, provided for by the 1913 Act, is entirely wanting in Section 11255, where districts must be taken in as a whole or not at all.
Under the provisions of Section 11252, relating to annexation to town or city school districts of the whole or part of an adjoining district (which section relators contend must govern here), the proceedings must be initiated by such adjoining district. There the province of the board of directors of the town or city school district is merely to accept or reject such proposed annexation, after the special meeting of the adjoining district has taken action favoring such annexation. The opposition of the voters of the Liberty district would, of course, have defeated annexation under Section 11252.
Appellants contend that the alleged consolidation was in fact an attempted annexation and must be regarded as void because the procedure outlined in Section 11252 was not pursued. This does not follow. Sections 11257, 11258 and 11259 are part of Laws of 1913, page 721, and a later expression of the legislative will. Said 1913 Act did not purport to repeal Section 11252. Therefore, *Page 673 
in so far as the latter section is not inconsistent with the 1913 Act, it remains in full force and effect. It may not be doubted that annexation could have been effected by appropriate procedure under said Section 11252; but such annexation is no longer the exclusive method of effecting consolidation of a town district, having less than two hundred children of school age, with an adjoining common school district, or part thereof, as relators contend. A different situation would exist if the town district had an enumeration of two hundred or more children of school age.
Section 11258 enables a town or city district of less than two hundred children of school age, to be consolidated with the whole or parts of one or more common school districts upon the basis of community interest. Under that section and Sections 11257 and 11259 there is found no requirement that the voters of any particular district taken into the consolidated school district shall favor such organization. The only requirement on that point is that a majority of the voters at the organization meeting shall so vote. The petition to the county superintendent of schools need not be signed by qualified voters of any particular part of the proposed consolidated district. The only requirement is that they live in the same community. [State ex inf. v. Jones, 266 Mo. l.c. 196.]
The determination of the boundaries of the proposed consolidated school district is one for the sound discretion of the county superintendent of schools. The courts have uniformly refused to review the action of such superintendent. The qualified voters, living within the boundaries of such proposed consolidated district, as fixed by the county superintendent of schools, have full power to approve or reject his action. [See cases heretofore cited.]
It is the contention of relators that the Act of 1913 only authorizes the organization of consolidated school districts for the purpose of maintaining elementary *Page 674 
schools and rural high schools. By permitting consolidation of town or city districts, having an enumeration of less than two hundred children of school age, with the whole or parts of other districts, the General Assembly furnished its own definition of what it meant by the words "rural high schools," used in the title and emergency clause of the 1913 Act, upon which use relators lay considerable stress.
Under the present state of the law, it is possible for a town district with less than two hundred children of school age, to force consolidation upon a less populous country school district or part of such district, whose voters unanimously oppose such consolidation. The General Assembly has so written the law. Until the law is changed, the only office the courts may perform is to enforce it as thus written.
We hold that the 1913 Act fully enabled the qualified voters of the Armstrong and Liberty school districts to proceed under Sections 11257, 11258 and 11259, Revised Statutes 1919, and to do just what was done by them. As the procedural steps are shown to have been taken in full compliance with the provisions of said sections, it only remains for us to affirm the judgment of the trial court, which is accordingly done. All concur, exceptWhite, J., absent.